SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office
of the Clerk for the convenience of the reader. It has been neither reviewed nor
approved by the Court and may not summarize all portions of the opinion.

      Linden Democratic Committee v. City of Linden (A-30-21) (086255)

Argued April 25, 2022 -- Decided July 6, 2022

ALBIN, J., writing for a unanimous Court.

       In this appeal centered on the right of citizens to representation in local
government, the Court considers how the governing body of a municipality must fill
a vacated seat previously held by the nominee of a political party: Must it select one
of the three candidates submitted by the political party to which the prior
officeholder belonged, or may it keep the seat vacant until the next general election?

       The City of Linden Municipal Council (City Council) consists of a council
president and ten councilmembers, each of whom represents one of the City’s ten
wards. Each councilmember is elected by the citizens of a ward at a general election
held in November to serve a three-year term.

        In November 2017, Michele Yamakaitis, the nominee of the Democratic
Party, was re-elected to a three-year term as the councilmember representing the 8th
Ward. One year later, Yamakaitis was elected council president, and she resigned as
councilmember to assume her new role. On the day of her resignation, the Linden
city clerk forwarded a letter to Nicholas P. Scutari, Chairman of the Linden
Democratic Committee, alerting him to Yamakaitis’s resignation and to the process
for filling the 8th Ward vacancy.

       Chairman Scutari advised the city clerk that the Democratic Committee had
met and selected three candidates, including Paul Coates, Jr., for the City Council’s
consideration to fill the vacant 8th Ward seat. The City Council rejected all three
candidates submitted by the Linden Democratic Committee and adopted a
Resolution to leave the 8th Ward seat vacant until the next general election, a
position the mayor supported.

       The Democratic Committee voted and swore in Coates to serve as the
councilmember representing the 8th Ward, citing N.J.S.A. 40A:16-11 as the
authority for that action. The City Council then exercised what the city attorney
identified as “[its] right under [N.J.S.A. 40A:16-5(b)] to maintain a vacancy in the
8th Ward,” and the City declined to recognize Coates as councilmember.
                                          1
       In February 2019, Coates and the Democratic Committee filed a three-count
Verified Complaint and Order to Show Cause, alleging that defendants -- the City of
Linden and its City Council -- had violated the Municipal Vacancy Law, N.J.S.A.
40A:16-1 to -23, by refusing to seat Coates as councilmember.

      The Chancery Court agreed. The court therefore voided the Resolution to
keep the seat vacant and directed that Coates be seated as the 8th Ward
councilmember. The court also granted summary judgment in favor of Coates and
the Democratic Committee on a claim brought under the New Jersey Civil Rights
Act (CRA), along with attorneys’ fees and costs; the court denied their attorneys’ fee
enhancement request, however.

      Defendants appealed, challenging the court’s findings under both the Vacancy
Law and the CRA, and Coates and the Democratic Committee cross-appealed to
challenge the denial of the enhancement. The Appellate Division reversed the
Chancery Division’s orders, determining that the City Council had the authority
under N.J.S.A. 40A:16-5 to decline to fill the vacancy. 469 N.J. Super. 149, 168
(App. Div. 2021). The court also dismissed the CRA claim, rendering the cross-
appeal moot. Ibid. The court therefore did not reach defendants’ challenge to the
findings of the Chancery Court on the CRA claim or the challenge by Coates and the
Democratic Committee to the denial of the fee enhancement.

      The Court granted certification. 249 N.J. 76 (2021).

HELD: In amending in 1990 Sections 11 and 13 of the Municipal Vacancy Law,
N.J.S.A. 40A:16-11 and -13, the Legislature removed the governing body’s
discretion to keep vacant a seat previously occupied by a nominee of a political
party. Instead, the Legislature empowered the municipal committee of the political
party whose nominee previously occupied the vacant seat to submit three names to
the governing body. N.J.S.A. 40A:16-11. Section 11 mandates that the governing
body choose one of the municipal committee’s three nominees.

1. The right of representation in the councils of government is one of the most
fundamental precepts in our democracy. At stake here is the right of citizens to have
a voice in their city government. The Municipal Vacancy Law provides procedures
for filling vacancies in governing bodies of municipalities. The principal goals of
the Vacancy Law were to ensure that appointments to fill vacancies should be
expeditiously made and that the appointment process should not be used to thwart
minority representation. Section 5 of the Vacancy Law states in part that “[t]he
governing body may fill the vacancy temporarily by appointment as hereinafter
provided.” N.J.S.A. 40A:16-5(b) (emphases added). Importantly, the word “may”
in that last sentence is modified by the term “hereinafter provided,” which refers to
statutes that follow 5(b), such as Sections 11 and 12. (pp. 14-17)
                                          2
2. Section 11 addresses the procedure for filling a vacancy of an officeholder who
was the nominee of a political party, and Section 12 addresses the procedure for
filling a vacancy of an officeholder unaffiliated with a political party. See N.J.S.A.
40A:16-11, -12. In Section 11, the Legislature conferred the power to fill the
vacancy on the municipal committee of the political party, with the municipal
governing body playing a limited role. Thus, after Yamakaitis resigned as the
councilmember of the 8th Ward, Section 11 mandated that (1) the Democratic
Committee “shall . . . present to the governing body the names of three nominees for
the selection of a successor to fill the vacancy”; (2) the City Council “shall . . .
appoint one of the nominees as the successor to fill the vacancy”; and (3) if the City
Council “fails to appoint one of the nominees within the time prescribed herein,” the
Democratic Committee “shall . . . appoint one of the nominees as the successor to
fill the vacancy, and such person shall be sworn in immediately.” See N.J.S.A.
40A:16-11 (emphases added). On its face, Section 11 seemingly leaves no
discretion to the City Council to ignore the Democratic Committee’s role in filling
the seat previously held by a councilmember affiliated with the Democratic Party.
(pp. 17-19)

3. In contrast, Section 12 confers on the City Council the sole discretion whether to
fill a seat previously held by a councilmember unaffiliated with a political party.
N.J.S.A. 40A:16-12 provides that, “[i]f the incumbent whose office has become
vacant was not elected to office as the nominee of a political party, the governing
body may . . . appoint a successor to fill the vacancy without regard to party.”
(emphases added). The contrast in the Legislature’s use of the word “shall” in
Section 11 and its use of the word “may” in Section 12 is telling -- particularly in the
context of Section 13, which describes what occurs when the City Council fails to
fill a vacancy of a councilmember unaffiliated with a political party. See N.J.S.A.
40A:16-13. Significantly, Section 13 does not discuss what occurs if the governing
body fails to fill a vacancy of a councilmember affiliated with a political party
because Section 11 covers the field with mandatory directives. Section 5(b)’s “may
. . . hereinafter provided” language gives the City Council discretion in Section 11 --
but limited discretion, such as the discretion to pick one of the three nominees
submitted by the political party’s municipal committee. See N.J.S.A. 40A:16-11.
(pp. 19-20)

4. To the extent that any ambiguity exists concerning how the interlocking sections
of the Municipal Vacancy Law were intended to work, the legislative history
resolves any lingering doubt. In 1979, the Legislature enacted the Law to ensure
that appointments to fill vacancies be expeditiously made and that the appointment
process not be used to thwart minority representation. The 1979 version of Section
11 closely parallels Section 11 as presently written. In 1980, the Legislature decided
to chart a different course and gave discretion to the governing body in filling
municipal vacancies by changing the word “shall” to “may” in Section 11. But the
                                           3
1980 amendment led to some unsatisfactory results, and the Legislature decided to
restrict the discretion of the governing body in filling vacancies. In 1990, the
Legislature revised Section 11, removing the discretion conferred on the governing
body in 1980 by restoring the word “shall” and eliminating “may.” The 1990
amendments thus required the governing body to select from among the three names
submitted by the municipal committee of the political party. The 1990 amendments
to the Vacancy Law also revised Section 13, removing any reference to Section 11.
Under Section 13, as amended, the governing body has discretion only to keep
vacant the seat of an unaffiliated officeholder. The Court reviews additional
amendments made in 1990 and concludes that the clear intent was to constrain the
discretion that the 1980 amendments gave to the governing body in replacing
officeholders affiliated with a political party. (pp. 21-26)

5. The 1990 amendments to the Vacancy Law were intended to prevent precisely
what the Linden City Council did in this case -- the arbitrary rejection of the three
nominees presented by the Democratic Committee. By refusing to seat a nominee of
the Democratic Committee, the governing body denied the citizens of a ward
representation in their municipal government. (pp. 27-28)

6. When councilmember Yamakaitis -- a nominee of the Democratic Party
-- vacated her seat as the representative of the 8th Ward, Section 11 of the Vacancy
Law required the Democratic Committee to present to the City Council “the names
of three nominees for the selection of a successor to fill the vacancy.” N.J.S.A.
40A:16-11. The Democratic Committee did so. The statute then mandated that the
City Council “within 30 days after the occurrence of the vacancy, appoint one of the
nominees as the successor to fill the vacancy.” Ibid. The City Council failed to do
so. In that circumstance, Section 11 instructed that the Democratic Committee
“shall, within the next 15 days, appoint one of the nominees as the successor to fill
the vacancy, and such person shall be sworn in immediately.” Ibid. The Democratic
Committee voted to have Paul Coates, Jr., represent the 8th Ward and swore him in
to serve as a councilmember. -See- - -ibid.
                                       - - - The members of the City Council, as well as
the mayor, had no lawful authority to deny Coates a seat on the Council or to
deprive the citizens of the 8th Ward their right of representation in their municipal
government. The City Council did not have the authority to keep the 8th Ward
council seat vacant for ten months until the next general election. (pp. 28-29)

      REVERSED and REMANDED to the Appellate Division for
consideration of the issues not previously reached on appeal.

CHIEF JUSTICE RABNER; JUSTICES PATTERSON, SOLOMON, and
PIERRE-LOUIS; and JUDGE FUENTES (temporarily assigned) join in
JUSTICE ALBIN’s opinion.


                                           4
       SUPREME COURT OF NEW JERSEY
             A-30 September Term 2021
                         086255


           Linden Democratic Committee,

                        Plaintiff,

                           and

                     Paul Coates, Jr.,

                 Plaintiff-Appellant,

                            v.

                 City of Linden and
         City of Linden Municipal Council,

              Defendants-Respondents.

       On certification to the Superior Court,
   Appellate Division, whose opinion is reported at
       469 N.J. Super. 149 (App. Div. 2021).

       Argued                          Decided
    April 25, 2022                   July 6, 2022


Louis N. Rainone argued the cause for appellant
(Rainone Coughlin Minchello, attorneys; Louis N.
Rainone, David L. Minchello, Matthew R. Tavares, and
Brian P. Trelease, on the briefs).

Victoria A. Lucido argued the cause for respondents
(Aloia Law Firm, attorneys; Victoria A. Lucido and
Andrea M. Beckford, of counsel and on the brief, and
Brian J. Aloia, on the brief).

                            1
             JUSTICE ALBIN delivered the opinion of the Court.


      The Municipal Vacancy Law (Vacancy Law), N.J.S.A. 40A:16-1 to -23,

sets forth the procedures for filling vacancies on a municipal governing body

-- procedures ultimately designed to ensure the right of citizens to

representation in local government. The question in this appeal concerns the

requisite procedure for filling the vacated seat previously held by the nominee

of a political party. Is the governing body mandated to select one of the three

candidates submitted by the municipal committee of the political party to

which the prior officeholder belonged, or does the governing body have full

discretion to keep the seat vacant until the next general election?

      In this case, the representative of the 8th Ward on the City of Linden

Municipal Council (City Council) -- a member of the Democratic Party --

resigned from her position ten months before the next general election.

Plaintiff Paul Coates, Jr., claims that the Linden Democratic City Committee

(Democratic Committee) had the authority to fill that seat, while the City

Council claims that it had the authority to keep that seat vacant until the next

election. Each invokes the Vacancy Law as the source of its power. The

ultimate resolution of that dispute is a matter of statutory interpretation.




                                         2
      After the 8th Ward councilmember resigned, the Democratic Committee

nominated three individuals from whom the City Council could choose a

successor. The City Council, however, refused to fill the vacancy with any of

the submitted nominees and voted to leave the seat open for ten months until

the next general election.

      In response, the Democratic Committee selected Paul Coates, Jr. -- one

of its three nominees -- to fill the vacancy, but the City Council refused to seat

him. The Democratic Committee and Coates then brought an action in the

Superior Court, Chancery Division, to compel the City Council to accept

Coates as the 8th Ward’s representative. The Chancery Division -- relying on

N.J.S.A. 40A:16-11 (Section 11) of the Vacancy Law -- granted relief,

ordering that Coates be seated as a member of the City Council. The Appellate

Division -- relying on N.J.S.A. 40A:16-5 (Section 5) -- reversed the Chancery

Division, concluding that the City Council had the ultimate authority whether

to fill the vacant seat. Linden Democratic Comm. v. City of Linden, 469 N.J.

Super. 149, 168 (App. Div. 2021).

      We now hold that the Appellate Division’s interpretation of the Vacancy

Law cannot be squared with the plain language of the statutory scheme or its

legislative history.



                                        3
      In amending Section 11 and N.J.S.A. 40A:16-13 (Section 13) of the

Vacancy Law in 1990, the Legislature removed the governing body’s

discretion to keep vacant a seat previously occupied by a nominee of a

political party. Instead, the Legislature empowered the municipal committee

of the political party whose nominee previously occupied the vacant seat to

submit three names to the governing body. N.J.S.A. 40A:16-11. Section 11

mandates that the governing body choose one of the municipal committee’s

three nominees. Ibid.

      Under the 1990 amendments to the Vacancy Law, members of the

governing body may not deny a member of the opposite political party or a

dissident faction of a political party a seat on that legislative council. See L.

1990, c. 57. Simply stated, the 1990 amendments constrain the majority party

from arbitrarily depriving the minority party or a party’s dissident faction from

representation on the governing body.

      The Linden City Council’s decision not to fill the empty seat deprived

the citizens of the 8th Ward of Linden of representation on their legislative

body. That outcome is wholly inconsistent not only with the Legislature’s

intent in enacting the 1990 amendments, see S. Cnty. & Mun. Gov’t Comm.

Statement to A. 2592 (May 17, 1990), but also with the general guarantee of



                                         4
our laws to ensure representation to all citizens within a municipality, cf.

Tumpson v. Farina, 218 N.J. 450, 468 (2014).

      For reasons more fully explained, we reverse the judgment of the

Appellate Division.

                                        I.

      The City of Linden operates under a form of government in which the

mayor exercises executive power and the City Council exercises legislative

power. See N.J.S.A. 40A:61-1 to -8. 1 The City Council consists of a council

president and ten councilmembers, each of whom represents one of the City’s

ten wards. Linden, N.J., Mun. Code ch. 2, art. II, § 2-5.1. Each

councilmember is elected by the citizens of a ward to serve a three-year term,

and the mayor and council president are each elected to serve a four-year term

after a city-wide contest. Ibid. General elections are conducted in November

for those offices. N.J.S.A. 40:69A-150; see also N.J.S.A. 40:45-7.1.

      In November 2017, Michele Yamakaitis, the nominee of the Democratic

Party, was re-elected to a three-year term as the councilmember representing




1
  “The mayor may participate in any deliberation of the council and, on any
occasion where the council is unable to agree with respect to the adoption of
an ordinance or resolution,” the mayor has the power to cast the tie-breaking
vote. N.J.S.A. 40A:61-4(c).
                                       5
the 8th Ward. 2 One year later, Yamakaitis was elected council president. She

resigned as the councilmember for the 8th Ward, effective midnight, December

31, 2018, with two years remaining in her term, to assume her position as

council president. That vacancy left the citizens of the 8th Ward without a

representative on the City Council.

      That same day, December 31, the Linden city clerk forwarded a letter to

Nicholas P. Scutari, Chairman of the Linden Democratic Committee, alerting

him to Yamakaitis’s resignation and to the process for filling the 8th Ward

vacancy. 3 On January 11, 2019, Chairman Scutari advised the city clerk that

the Democratic Committee had met and selected three candidates, including

Paul Coates, Jr., for the City Council’s consideration to fill the vacant 8th

Ward seat.

      At a contentious public meeting on January 15, 2019, the City Council

rejected all three candidates submitted by the Linden Democratic Committee


2
  The facts presented here are largely undisputed and are derived from the
parties’ pleadings and submissions before the Union County Superior Court,
Chancery Division.
3
  Under N.J.S.A. 40A:16-11, when a vacancy occurs on a municipal governing
body by resignation of a member of a political party, “the municipal committee
of the political party” presents three nominees to the governing body as a
potential successor. The Constitution and By-Laws of the Linden Democratic
City Committee provide that the Democratic Committee is the “official
representative of the Democratic party.”

                                        6
and decided to leave the 8th Ward seat vacant. During the meeting, Daniel

Yamakaitis, President of the 8th Ward Democratic Club, complained that the

Democratic Committee had “disrespected” the Club by rebuffing its

recommended candidates and accused Chairman Scutari of acting arbitrarily.

Mr. Yamakaitis called for the seat to remain vacant. The mayor criticized

Chairman Scutari for not consulting with Council President Yamakaitis about

her replacement, stating that “no one is going to dictate to this governing body

what . . . they should do.” The mayor encouraged the Council “not to fill the

vacancy.” A public member expressed that the three candidates submitted by

the Democratic Committee were “very qualified” and that the Council should

not engage in “political retribution” at the expense of the residents of the 8th

Ward.

        The Council adopted Resolution 2019-73, leaving the 8th Ward seat

vacant until the next general election. The comments at the hearing made clear

the deep rift within the Linden Democratic Party.

        On January 28, 2019, the mayor issued a letter to all councilmembers

and department heads stating that any candidate selected and sworn in by the

Democratic Committee as the 8th Ward’s representative would not be

recognized as a member of the City Council. The letter related that the city

attorney “has issued a legal opinion that confirms [the] Council’s right to

                                        7
maintain a vacancy until the November 2019 General Election” pursuant to

N.J.S.A. 40A:16-5(b).

      Despite the action taken by the City Council, Chairman Scutari advised

the city clerk that, on February 6, 2019, the Democratic Committee had voted

and sworn in Coates to serve as the councilmember representing the 8th Ward.

Chairman Scutari cited to N.J.S.A. 40A:16-11 as the authority for the

Democratic Committee to fill the vacancy.

      The city attorney wrote to Chairman Scutari, stating that the City

Council had “exercised [its] right under [N.J.S.A. 40A:16-5(b)] to maintain a

vacancy in the 8th Ward” and therefore the City would not recognize Coates as

the councilmember for the 8th Ward.

                                      II.

                                      A.

      On February 7, 2019, Paul Coates and the Linden Democratic

Committee filed a three-count Verified Complaint and Order to Show Cause in

the Superior Court, Chancery Division, alleging that defendants, the City of

Linden and the Linden Municipal Council, violated the Municipal Vacancy

Law by refusing to seat Coates as the 8th Ward’s councilmember. They

sought an order voiding Resolution 2019-73 and declaring Coates as the 8th

Ward’s rightful representative on the City Council. They also sought an order

                                       8
declaring that defendants violated Coates’s substantive rights under the New

Jersey Civil Rights Act (CRA), N.J.S.A. 10:6-2(c). Coates and the Democratic

Committee submitted a request for attorneys’ fees and costs in the event they

succeeded on their CRA claim.

      The Honorable Katherine Dupuis, P.J.Ch., denied the request for

preliminary injunctive relief but later granted the Order to Show Cause,

finding that defendants violated the Municipal Vacancy Law. Judge Dupuis

voided Resolution 2019-73 and directed that Coates be seated as the 8th Ward

councilmember.

      The court also granted summary judgment in favor of Coates and the

Democratic Committee on their CRA claim, finding that defendants denied

Coates his substantive right -- a right conferred by the Vacancy Law -- to be

seated as a member of the City Council. Judge Dupuis focused on the 1990

amendments to the Vacancy Law, including Section 11, in reasoning that the

Legislature “intended to prohibit the municipal governing board from

maintaining a vacancy.” She concluded that the City Council failed to fill the

vacant seat in the 8th Ward in accordance with the Vacancy Law. On the CRA

claim, the court awarded Coates and the Democratic Committee $110,236.50

in attorneys’ fees and $451.20 in costs, but denied their attorneys’ fee

enhancement request.

                                        9
      Defendants appealed the court’s rulings adverse to them; Coates and the

Democratic Committee cross-appealed the denial of their fee enhancement.

                                         B.

      The Appellate Division determined that the Linden City Council had the

authority under Section 5 of the Vacancy Law to decline to fill the 8th Ward

vacancy and accordingly reversed the Chancery Division’s orders. Linden

Democratic Comm., 469 N.J. Super. at 168. 4 The appellate court identified its

interpretive task as “constru[ing] seemingly ambiguous provisions of the

[Vacancy Law]” -- Section 5 and Section 11. Id. at 152. The court declared

that “[i]n the face of ostensible contradictions, [its] ‘primary object is to

ascertain the legislative design with reasonable certainty.’” Id. at 165

(emphasis omitted) (quoting Correa v. Grossi, 458 N.J. Super. 571, 580 (App.

Div. 2019)).

      The Appellate Division found that “Section 5(b) vests appointment of an

interim successor to fill a vacancy with the governing body in its discretion.”

Id. at 165; see also id. at 160 (quoting N.J.S.A. 40A:16-5(b) (“The governing

body may fill the vacancy temporarily by appointment as hereinafter

provided.” (emphasis omitted))). The court acknowledged, however, Section



4
  The court took judicial notice that Coates lost the Democratic primary
election for the 8th Ward seat in June 2019. Id. at 153 n.1.
                                       10
11’s mandatory language: “The governing body shall . . . appoint one of the

nominees as the successor to fill the vacancy.” Id. at 160 (emphasis omitted)

(ellipsis in original) (quoting N.J.S.A. 40A:16-11). To harmonize the two

statutes, the court reasoned that “Section 11’s mandatory language applies

only to the process by which the appointment is made” and does not divest the

City Council of its ultimate discretion to leave a seat vacant. Id. at 165.

Referring to the 1990 amendments, the Appellate Division asserted that,

although Section 11 was altered to require the City Council to select one of the

three names submitted by the political committee, Section 13 “left intact . . .

language which ostensibly recognizes the governing body’s ability to not

appoint an interim successor.” Id. at 167. The court concluded that it would

not interpret the Vacancy Law in a way that rendered some of Section 5(b)’s

language superfluous. Id. at 168.

      The Appellate Division dismissed Coates’s and the Democratic

Committee’s CRA claim, which rendered their cross-appeal for an enhanced

fee moot. Ibid.

                                        C.

      We granted Coates’s petition for certification. 5 249 N.J. 76 (2021).



5
  Plaintiff Linden Democratic Committee did not join Coates’s petition for
certification.
                                   11
                                       III.

                                       A.

      Coates argues that the Appellate Division’s erroneous interpretation of

the Vacancy Law has arrogated to the Linden City Council the unbridled

authority to maintain a vacancy in the 8th Ward and to deprive its citizens of

representation in their local government. Coates emphasizes that the 1990

amendments to Sections 11 and 13 of the Vacancy Law were intended to limit

the governing body’s discretion to refuse to fill a vacant seat that was

previously held by a member of a minority party or a dissident faction of the

majority party, as occurred here. He maintains that Section 11, as amended,

mandated that the City Council appoint one of the three candidates selected by

the Linden Democratic Committee. Coates declares that the Appellate

Division’s attempted harmonization of Sections 5 and 11 has rendered the

political committee’s role in quickly filling vacant council seats “subservient

to the whims of the governing body.” That result, he concludes, is at odds

with the plain language of the revised Vacancy Law and its legislative history.

                                       B.

      Defendants urge this Court to affirm the decision of the Appellate

Division. Defendants state that Section 5(b), “from its inception” to the

present day, “vest[s] the governing body with the sound discretion to fill a

                                       12
vacancy” on the City Council. They come to that conclusion, as did the

Appellate Division, based on Section 5(b)’s language that “[t]he governing

body may fill the vacancy temporarily by appointment as hereinafter

provided.” (emphasis added). Defendants posit that Section 11 is triggered

only if the City Council decides to fill the vacancy, in which case the Council

then would have to appoint one of the three people named by the Democratic

Committee. According to defendants, if Section 11 were construed to mandate

that the City Council select from the Democratic Committee’s nominees, then

Section 5(b)’s language granting the Council discretion not to fill the vacancy

“would be rendered superfluous.” Defendants submit that the 1990

amendments to Sections 11 and 13 are “a red herring” because the Legislature

did not amend “the pertinent provision of the [Vacancy Law]” -- Section 5(b).

                                       IV.

                                       A.

      Our standard of review is de novo. “[W]e owe no deference ‘to the

Appellate Division’s or trial court’s interpretive conclusions’ about the

meaning of a statute,” such as the Vacancy Law. See DCPP v. J.R.-R., 248

N.J. 353, 368 (2021) (quoting DCPP v. Y.N., 220 N.J. 165, 177 (2014)).

      In construing the Vacancy Law, we are guided by familiar canons of

statutory interpretation. Our paramount goal in interpreting a statute is to

                                       13
determine the Legislature’s intent. DiProspero v. Penn, 183 N.J. 477, 492

(2005). In doing so, “generally, the best indicator of that intent is the statutory

language.” Ibid. (citing Frugis v. Bracigliano, 177 N.J. 250, 280 (2003)).

      To give sense to the whole of a legislative scheme, we must read related

statutory provisions in context -- giving each part meaning and rendering no

part superfluous. In re Expungement Application of D.J.B., 216 N.J. 433, 440

(2014); see also Sanchez v. Fitness Factory Edgewater, LLC, 242 N.J. 252,

261 (2020). When a plain reading of a statute leads to two plausible

interpretations, and one interpretation is seemingly “at odds with the overall

statutory scheme, we may turn to extrinsic evidence,” such as “the statute’s

legislative history . . . or the stated public policy that gave rise to the

legislation.” McClain v. Bd. of Rev., Dep’t of Labor, 237 N.J. 445, 456

(2019) (citing DiProspero, 183 N.J. at 492-93). Laws that guarantee citizen

representation in their government are generally construed liberally to

accomplish that end. Cf. Kilmurray v. Gilfert, 10 N.J. 435, 440 (1952).

                                          B.

      The right of representation in the councils of government is one of the

most fundamental precepts in our democracy -- and, indeed, was one of the

animating principles that gave rise to our Republic. See Reynolds v. Sims, 377

U.S. 533, 564-65 (1964). Perhaps no level of the government more directly

                                         14
touches the lives of the people than municipal government. Although this

appeal may arise from a partisan scrum between factions within a political

party, at stake is an important principle: the right of citizens to have a voice in

their city government.

      The Municipal Vacancy Law, enacted in 1979, L. 1979, c. 83, provides

procedures for filling vacancies in governing bodies of municipalities. The

principal goals of the Vacancy Law were to “provide a more comprehensive

approach to the filling of municipal vacancies,” and to ensure that

“[a]ppointments to fill vacancies should be . . . expeditiously made,” and that

the appointment process “should not be used to thwart minority

representation.” A. Mun. Gov’t Comm. Statement to S. 1217 1; see also S.

Cnty. & Mun. Gov’t Comm. Statement to S. 1217 1 (Dec. 4, 1978).

      Since 1979, the Vacancy Law has gone through several iterations. We

begin with the Vacancy Law as it is presently written and examine the various

interlocking statutes and how they advance the Legislature’s stated policy

objectives. Four statutes in the Vacancy Law -- Sections 5, 11, 12, and 13 --

are pertinent to our analysis.




                                        15
      The parties agree that the members of the Linden City Council are

chosen at “general elections,” and therefore our starting point is Section 5. 6

The parties also agree that filling the vacancy caused by councilmember

Yamakaitis’s resignation is governed by Section 5(b). 7

      That statute, in relevant part, provides:

            [w]henever a vacancy occurs . . . in the membership of
            the governing body of a municipality holding general
            elections, the vacancy shall be filled in the following
            manner:

                   ....

                   b. If the vacancy occurs [before September 1 of
                   the year preceding the expiration of the term], the
                   vacancy shall be filled for its unexpired term at
                   the next general election to be held not less than
                   60 days after the occurrence of the vacancy. The
                   governing body may fill the vacancy temporarily
                   by appointment as hereinafter provided.

            [N.J.S.A. 40A:16-5 (emphases added).]

      Importantly, the word “may” in the last sentence of Section 5(b) is

modified by the term “hereinafter provided.” “[T]he word ‘may’ ordinarily


6
  N.J.S.A. 40A:16-4 addresses the procedures for regular municipal elections.
Regular municipal elections are held in May, and candidates are nominated by
direct petition signed by at least one percent of voters. General elections are
held in November. See Sponsors’ Statement to S. 1217 15 (L. 1979, c. 83).
7
  Due to the timeline of Yamakaitis’s resignation in relation to the next
general election, Section 5(a) is inapplicable.

                                        16
reflects an intent to confer discretionary authority,” but that “rule” “is merely

an aid in determining” a statute’s meaning. State v. Ercolano, 335 N.J. Super.

236, 244 (App. Div. 2000).

      Section 5(b)’s “hereinafter provided” language refers to statutes that

follow 5(b), such as Sections 11 and 12. Section 11 addresses the procedure

for filling a vacancy of an officeholder who was the nominee of a political

party, and Section 12 addresses the procedure for filling a vacancy of an

officeholder unaffiliated with a political party. See N.J.S.A. 40A:16-11, -12.

The Legislature took very different approaches to a governing body’s authority

to fill the seat of a political party nominee as opposed to a nominee

unaffiliated with a political party. In Section 11, the Legislature conferred the

power to fill the vacancy on the municipal committee of the political party,

with the municipal governing body playing a limited role. In contrast, in

Section 12, the Legislature ceded the authority to fill the vacancy to the

governing body.

      Section 11 provides:

            If the incumbent whose office has become vacant was
            elected to office as the nominee of a political party, the
            municipal committee of the political party of which the
            incumbent was the nominee shall, no later than 15 days
            after the occurrence of the vacancy, present to the
            governing body the names of three nominees for the
            selection of a successor to fill the vacancy. The

                                        17
            governing body shall, within 30 days after the
            occurrence of the vacancy, appoint one of the nominees
            as the successor to fill the vacancy. If the governing
            body fails to appoint one of the nominees within the
            time prescribed herein, the municipal committee that
            named the three nominees shall, within the next 15
            days, appoint one of the nominees as the successor to
            fill the vacancy, and such person shall be sworn in
            immediately.     If the municipal committee which
            nominated the incumbent fails to submit the names of
            the nominees within the time prescribed herein, the
            governing body may, within the next 15 days, fill the
            vacancy by the appointment of a successor from the
            same political party which had nominated the
            incumbent whose office has become vacant.

            [N.J.S.A. 40A:16-11 (emphases added).]

      After Yamakaitis resigned as the councilmember of the 8th Ward,

Section 11 mandated that (1) the Democratic Committee “shall . . . present to

the governing body the names of three nominees for the selection of a

successor to fill the vacancy”; (2) the City Council “shall . . . appoint one of

the nominees as the successor to fill the vacancy”; and (3) if the City Council

“fails to appoint one of the nominees within the time prescribed herein,” the

Democratic Committee “shall . . . appoint one of the nominees as the successor

to fill the vacancy, and such person shall be sworn in immediately.” See ibid.

(emphases added).

      On its face, Section 11 seemingly leaves no discretion to the City

Council to ignore the Democratic Committee’s role in filling the seat

                                        18
previously held by a councilmember affiliated with the Democratic Party. In

contrast, Section 12 confers on the City Council the sole discretion whether to

fill a seat previously held by a councilmember unaffiliated with a political

party.

         Section 12 provides:

               If the incumbent whose office has become vacant was
               not elected to office as the nominee of a political party,
               the governing body may, within 30 days of the
               occurrence of the vacancy, appoint a successor to fill
               the vacancy without regard to party.

               [N.J.S.A. 40A:16-12 (emphases added).]

         The contrast in the Legislature’s use of the word “shall” in Section 11

and its use of the word “may” in Section 12 is telling -- particularly in the

context of Section 13, which describes what occurs when the City Council fails

to fill a vacancy of a councilmember unaffiliated with a political party.

         Under Section 13,

               [i]f a governing body shall fail or decline to fill a
               vacancy in the membership of the governing body by
               appointment as provided in N.J.S.A. 40A:16-4 or
               40A:16-5 within the time prescribed by N.J.S.A.
               40A:16-12, the office shall remain vacant for the
               remainder of the term or until the election and
               qualification of a successor, as the case may be.

               [N.J.S.A. 40A:16-13 (emphasis added).]



                                          19
Significantly, Section 13 does not refer to Section 11. Section 13 does not

discuss what occurs if the governing body fails to fill a vacancy of a

councilmember affiliated with a political party because Section 11 covers the

field with mandatory directives.

      The Legislature could not have -- as the Appellate Division suggested --

inserted the word “shall” in Section 5(b) for both Sections 11 and 12 to work

sensibly. See Linden Democratic Comm., 469 N.J. Super. at 168. If Section

5(b) read, “The governing body ‘shall’ fill the vacancy temporarily by

appointment as hereinafter provided,” that statute would conflict with Sections

12 and 13, which grant discretion to the governing body to decline to fill a

vacancy of a councilmember unaffiliated with a political party.

      Section 5(b)’s “may . . . hereinafter provided” language gives the City

Council discretion in Section 11 -- but limited discretion. For example, the

governing body has the discretion to pick one of the three nominees submitted

by the political party’s municipal committee. See N.J.S.A. 40A:16-11. In

addition, if the political party’s municipal committee does not submit the

names of any nominees to the governing body, then the governing body can

select a councilmember from the political party that vacated the seat or decide

not to fill the vacancy. See ibid. Therefore, the term “may” in Section 5(b) is

necessary to account for those contingencies.

                                       20
        To the extent that any ambiguity exists concerning how the interlocking

sections were intended work, the legislative history resolves any lingering

doubt.

                                         C.

                                         1.

        In 1979, the Legislature enacted the Municipal Vacancy Law to “provide

a more comprehensive approach to the filling of municipal vacancies” than had

the predecessor statutory scheme. See A. Mun. Gov’t Comm. Statement to S.

1217 1. Two objectives of the new law were to ensure that appointments to fill

vacancies “be expeditiously made” and that the appointment process “not be

used to thwart minority representation.” Ibid.

        The 1979 version of Section 11 for filling vacancies closely parallels

Section 11 as presently written. For example, in 1979, Section 11 provided

that “the municipal committee of the political party of which the incumbent

was the nominee shall . . . present to the governing body the names of three

nominees for the selection of a successor to fill the vacancy,” and that “[t]he

governing body shall . . . appoint one of the nominees as the successor to fill

the vacancy.” L. 1979, c. 83, § 1 (emphases added). 8 The Assembly



8
    The final sentence of Section 11 as originally enacted stated:

                                         21
Committee Statement attached to the proposed bill, later enacted as the

Vacancy Law, noted that Section 11 “would establish a new procedure to be

followed which would further limit the discretion of the governing body in

making appointments to fill vacancies where the incumbent was the nominee

of a party.” A. Mun. Gov’t Comm. Statement to S. 1217 4. The Assembly

Committee Statement further indicated that “[t]he apparent intent [of Section

11] is to limit the ability of the majority party to weaken minority

representation on the body by choosing individuals with limited abilities or

with political principles compatible with those of the majority party.” Ibid.

      Since 1979, Sections 11, 12, and 13 have been amended, but Section

5(b) has remained largely intact in its original form. Compare L. 1980, c. 101,

§ 2, with L. 1990, c. 57, §§ 1 to 3.




            If the municipal committee which nominated the
            incumbent fails to submit the names of the nominees
            within the time prescribed herein, the governing body
            shall . . . fill the vacancy by the appointment of a
            successor from the same political party which had
            nominated the incumbent whose office has become
            vacant.

            [L. 1979, c. 83, § 1 (emphasis added).]

The current version of that sentence uses the word “may” instead. N.J.S.A.
40A:16-11 (emphasis added).
                                       22
                                        2.

      In 1980, the Legislature decided to chart a different course and gave

discretion to the governing body in filling municipal vacancies. The

Legislature amended Section 11 by removing the word “shall” and replacing it

with the word “may” in key places. L. 1980, c. 110, § 3. The revised Section

11, for example, stated that “[t]he governing body may . . . appoint one of the

nominees [of the municipal committee of the political party] as the successor

to fill the vacancy.” Ibid. (emphasis added). The Senate Sponsors’ Statement

attached to the bill that became the revised Section 11 indicated that the “bill

clarifies the intent of the ‘Municipal Vacancy Law’ that the appointment of a

successor shall be in all cases optional to the municipal governing body.”

Sponsors’ Statement to S. 869 (L. 1980, c. 101). Through that revision, “the

governing body’s obligation to appoint one of the nominees became optional

instead of mandatory.” Brubaker v. Borough of Ship Bottom, 246 N.J. Super.

55, 58 (Law. Div. 1990) (citing Galloway Twp. Republican League v. White,

171 N.J. Super. 576 (App. Div. 1980)).

      “Apparently, the 1980 amendment led to some unsatisfactory results

brought about by the majority party’s ability to exercise the option to appoint

or to await the next general election depending on how it evaluated its political

advantage.” Id. at 59. Such “abuses came to the attention of the Legislature,”

                                       23
which then decided to amend again the Vacancy Law to restrict the discretion

of the governing body in filling vacancies. Ibid.

                                        3.

      In 1990, the Legislature revised Section 11, removing the discretion

conferred on the governing body by replacing the word “may” with “shall.” L.

1990, c. 57, § 1. The 1990 amendments required the governing body to select

from among the three names submitted by the municipal committee of the

political party. See Brubaker, 246 N.J. Super. at 59; N.J.S.A. 40A:16-11

(“The governing body shall . . . appoint one of the nominees as the successor

to fill the vacancy.”). The 1990 amendments to the Vacancy Law also revised

Section 13, which as originally enacted provided that if the governing body did

not fill a vacancy under Section 5 within the time limitations of Sections 11 or

12, the office shall remain vacant. N.J.S.A. 40A:16-13 (1979). The

amendments removed from Section 13 any reference to Section 11. L. 1990, c.

57, § 2. By doing so, the Legislature distinguished between filling the

vacancies of officeholders affiliated with a political party and filling the

vacancies of officeholders unaffiliated with a political party. Under Section

13, as amended, the governing body has discretion only to keep vacant the seat

of an unaffiliated officeholder.



                                        24
       The Senate Committee statement to the 1990 amendments expressed the

legislative objective in revising the Vacancy Law: “The bill removes the

ability of the remaining members of the governing body to preserve the

vacancy and allow the governing body to be composed of fewer members than

the law authorizes.” S. Cnty. & Mun. Gov’t Comm. Statement to A. 2592.

The Senate Committee statement also indicated that it “amended the bill by

removing from N.J.S.A. 40A:16-13 a reference to N.J.S.A. 40A:16-11, which

creates an inconsistency with respect to the mandatory provisions that [the

amendments] seek[] to establish.” Ibid. (emphasis added).

       The 1990 amendments also added the following language to Section 11,

which did not appear in the original enactment of the Vacancy Law:

            If the governing body fails to appoint one of the
            nominees within the time prescribed herein, the
            municipal committee that named the three nominees
            shall . . . appoint one of the nominees as the successor
            to fill the vacancy, and such person shall be sworn in
            immediately.

            [L. 1990, c. 57, § 1.]

And,
            If, on the effective date of this act, the governing body
            had previously received from the municipal committee
            the names of three nominees to fill any such vacancy
            and had not filled the vacancy, the governing body . . .
            shall appoint one of the nominees as the successor to
            fill the vacancy.


                                       25
            [Ibid. (emphasis added).]

      The clear intent behind the 1990 amendments to Section 11 was to

constrain the discretion that the 1980 amendments gave to the governing body

in replacing officeholders affiliated with a political party. See Sponsors’

Statement to A. 2592 (L. 1990, c. 57); A. Mun. Gov’t Comm. Statement to A.

2592 (March 19, 1990); S. Cnty. & Mun. Gov’t Comm. Statement to A. 2592.

                                        V.

                                        A.

      To understand how a vacancy is filled when the incumbent was the

nominee of a political party requires a review of all the relevant and

interconnected provisions: Sections 5(b), 11, 12, and 13. The 1990

amendments to Sections 11 and 13 mandated that the governing body choose

from among the three nominees submitted by the political committee. That

conclusion is buttressed by the Vacancy Law’s legislative history, which

reveals that the Legislature intended to “remove[] the ability of the remaining

members of the governing body to preserve the vacancy.” See S. Cnty. &

Mun. Gov’t Comm. Statement to A. 2592.

      Granting the governing body unfettered discretion whether to fill a seat

vacated by an officeholder affiliated with a political party -- a consequence of

the 1980 amendments -- led to political calculations and abuses that the

                                        26
Legislature intended to correct. See Brubaker, 246 N.J. Super. at 59. In

passing the 1990 amendments, the Legislature intended to prevent the scenario

where a majority of the governing body, if, say, composed of members of the

Democratic Party, could reject the three nominees of the Republican Party’s

municipal committee to fill a seat vacated by an elected Republican

officeholder. That form of majority oppression of the minority party, which

then leaves citizens of a certain sector of a municipality without

representation, is the very vice that the Vacancy Law was intended to

foreclose. See A. Mun. Gov’t Comm. Statement to S. 1217 4 (stating that the

apparent purpose of Section 11 was to limit the majority party’s ability “to

weaken minority representation” by choosing only “individuals with political

principles compatible with those of the majority party”).

      The 1990 amendments to the Vacancy Law were intended to prevent

precisely what the Linden City Council did in this case -- the arbitrary

rejection of the three nominees presented by the Democratic Committee.

      The Appellate Division erred by viewing its interpretive task as only

harmonizing Sections 5(b) and 11, without looking at the roles played by

Sections 12 and 13 in the larger legislative scheme.




                                       27
                                       B.

      The public hearing in this case revealed the factional strife within the

Democratic Party in Linden and, more particularly, the conflict between the

Linden City Council and the Linden Democratic Committee. Members of the

City Council made clear in their remarks that they did not want to be limited to

the Democratic Committee’s nominees when a vacancy arose on the Council.

However, the Vacancy Law sets forth the procedures for filling vacancies to

avoid the very scenario that occurred here -- the governing body refusing to

seat a nominee of a faction of a party, thus denying the citizens of a ward

representation in their municipal government.

      When councilmember Yamakaitis -- a nominee of the Democratic Party

-- vacated her seat as the representative of the 8th Ward, Section 11 of the

Vacancy Law required the Democratic Committee to present to the City

Council “the names of three nominees for the selection of a successor to fill

the vacancy.” N.J.S.A. 40A:16-11. The Democratic Committee did so. The

statute then mandated that the City Council “within 30 days after the

occurrence of the vacancy, appoint one of the nominees as the successor to fill

the vacancy.” Ibid. The City Council failed to do so. In that circumstance,

Section 11 instructed that the Democratic Committee “shall, within the next 15

days, appoint one of the nominees as the successor to fill the vacancy, and

                                       28
such person shall be sworn in immediately.” Ibid. The Democratic Committee

voted to have Paul Coates, Jr., represent the 8th Ward and swore him in to

serve as a councilmember. See ibid.

      The members of the City Council, as well as the mayor, had no lawful

authority to deny Coates a seat on the Council or to deprive the citizens of the

8th Ward their right of representation in their municipal government. The City

Council did not have the authority to keep the 8th Ward council seat vacant for

ten months until the next general election.

      Accordingly, we reverse the judgment of the Appellate Division. Coates

and the Democratic Committee succeeded on their civil rights claim before the

Chancery Court and were awarded attorneys’ fees and costs. In light of its

judgment in favor of defendants, the Appellate Division did not reach

defendants’ challenge to the findings of the Chancery Court on the civil rights

claim or to the award of attorneys’ fees and costs. We therefore remand to the

Appellate Division for consideration of those issues.

                                       VI.

      For the reasons explained, we reverse the judgment of the Appellate

Division and remand for proceedings consistent with this opinion.




                                       29
      CHIEF JUSTICE RABNER; JUSTICES PATTERSON, SOLOMON,
and PIERRE-LOUIS; and JUDGE FUENTES (temporarily assigned) join in
JUSTICE ALBIN’s opinion.




                                 30